—In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Blydenburgh, J.), dated September 16, 1997, as provided for equitable distribution of money deposited in a certain credit union account and the proceeds of the sale of the marital residence.
Ordered that the order is affirmed insofar as appealed from, with costs.
Equitable distribution presents matters of fact to be resolved by the trial court, and the trial court’s resolution of such factual issues and its distribution of property should not be disturbed unless it can be shown that the court erred in doing so (see, Petrie v Petrie, 124 AD2d 449, 450; Foxx v Foxx, 114 AD2d 605, 606). Based upon the circumstances at bar, the Supreme Court’s distribution of the parties credit union account was proper.
The defendant’s remaining contentions are without merit. Miller, J. P., Copertino, Thompson and Friedmann, JJ., concur.